EXECUTION COPY

 

EXHIBIT 10.3

 

 

EQUIPMENT AND FURNITURE LEASE AGREEMENT

 

LESSOR: David Sheerr     130 Corporate Drive     Montgomeryville, PA 18936  

 

 

LESSEE   PAYMENT SCHEDULE

FULL LEGAL NAME:

 

DATARAM CORPORATION

 

RENTAL

TERM:

 

Initial Term:

 

5 years

 

Option Term:

 

2 years

NUMBER OF

MONTHLY

RENT

PAYMENTS:

 

Initial Term:

 

60

 

Option Term:

 

24

 

MONTHLY

RENTAL

PAYMENT

AMOUNT:

 

Initial Term:

 

$7,500.00

 

Option Term:

 

$7,500.00

BILLING

ADDRESS: P.O. Box 7528

 

 

PURCHASE PRICE OPTION AT END OF TERM:

None.

CITY:

Princeton

STATE:

New Jersey

ZIP:

 

08543

 

CONTACT

NAME:

 

John H. Freeman

President and Chief Executive Officer

 

PHONE:

 

(609) 799-0071

                  EQUIPMENT AND FURNITURE

EQUIPMENT AND FURNITURE

LOCATION:

 

ADDRESS

 

130 Corporate Drive

 

CITY

 

Montgomeryville

STATE

 

PA

ZIP

 

18936

                     

 

 

 

EQUIPMENT AND FURNITURE DESCRIPTION (including related items):

 

See attached Schedule A.

 

 

 

LEASE

 

1. LEASE. Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor,
the equipment and furniture described above on the terms and conditions hereof
(the equipment and furniture with all replacements, upgrades, substitutions,
accessions, additions, replacement parts and repairs is herein called the
“Equipment and Furniture”). In the event Lessee does not unconditionally accept
the Equipment and Furniture by signing Lessor's delivery and acceptance receipt
(the “Delivery and Acceptance Receipt”) within ten (10) days of the date Lessor
provides the Equipment and Furniture to Lessee, Lessor may cancel this Lease and
any obligation to Lessee hereunder. Lessee authorizes Lessor to insert the
serial numbers of the Equipment and Furniture and other omitted factual matters
when determined by Lessor.

 

2. NO WARRANTIES BY LESSOR; CONSEQUENTIAL DAMAGES EXCLUDED.

 

2.1 Disclaimer of Warranties. Lessee acknowledges that: Lessor is not the
manufacturer of the Equipment and Furniture nor the manufacturer's agent nor a
dealer therein; the Equipment and Furniture is of a size, design, capacity,
description and manufacture selected by the Lessee; Lessee is satisfied that the
Equipment and Furniture is suitable and fit for its purposes; and LESSOR HAS NOT
MADE AND DOES NOT MAKE ANY WARRANTY OR REPRESENTATION WHATSOEVER, EITHER EXPRESS
OR IMPLIED, AS TO THE FITNESS, CONDITION, MERCHANTABILITY, DESIGN OR OPERATION
OF THE EQUIPMENT AND FURNITURE, ITS FITNESS FOR ANY PARTICULAR PURPOSE, THE
QUALITY OR CAPACITY OF THE MATERIALS IN THE EQUIPMENT AND FURNITURE OR
WORKMANSHIP IN THE EQUIPMENT AND FURNITURE, LESSOR'S TITLE TO THE EQUIPMENT AND
FURNITURE, NOR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER; Lessor shall not
be liable to Lessee for any loss, damage, or expense of any kind or nature
caused, directly or indirectly, by the Equipment and Furniture or the use or
maintenance thereof or the failure or operation thereof, or the repair, service
or adjustment thereof, or by any delay or failure to provide any such
maintenance, repairs, service or adjustment, or by any interruption of service
or loss of use thereof or for any loss of business howsoever caused. Lessor
shall not be liable for any consequential damages as that term is used in
Uniform Commercial Code § 2A503(c). No defect or unfitness of the Equipment and
Furniture shall relieve Lessee of the obligation to pay any installment of rent
or any other obligation under this Lease. Lessor shall have no obligation under
this Lease in respect of the Equipment and Furniture and shall have no
obligation to ship, deliver, assemble, install, erect, test, adjust or service
the Equipment and Furniture. Lessor agrees, so long as there shall not have
occurred or be continuing any Event of Default as defined in Section 13, or
event which with lapse of time or notice, or both, might become an Event of
Default hereunder, that Lessor will permit Lessee, as Lessee's sole and
exclusive remedy hereunder, to enforce in Lessee's own name and at Lessee's sole
expense any manufacturer's warranty or agreement in respect of the Equipment and
Furniture to the extent that such warranty or agreement is assignable.

2

 

2.2 Exclusion of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, LESSOR SHALL NOT, UNDER ANY CIRCUMSTANCES, BE LIABLE TO
LESSEE OR ANY THIRD PARTY, FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL OR EXEMPLARY
DAMAGES ARISING OUT OF OR RELATED TO THE TRANSACTION CONTEMPLATED HEREUNDER,
WHETHER IN ACTION BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT
LIABILITY) OR ANY OTHER LEGAL THEORY, INCLUDING, BUT NOT LIMITED TO, LOSS OF
ANTICIPATED PROFITS, OR BENEFITS OF USE OR LOSS OF BUSINESS, EVEN IF LESSOR IS
APPRISED OF THE LIKELIHOOD OF SUCH DAMAGES OCCURRING.

 

IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF THIS
AGREEMENT WHICH PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES
OR EXCLUSION OF DAMAGES, IS INTENDED BY THE PARTIES TO BE SEVERABLE FROM ANY
OTHER PROVISION AND IS A SEPARABLE AND INDEPENDENT ELEMENT OF RISK ALLOCATION
AND IS INTENDED TO BE ENFORCED AS SUCH.

 

3. NON-CANCELABLE LEASE. THIS LEASE CANNOT BE CANCELLED BY LESSEE DURING THE
TERM HEREOF. Lessee's obligations under this Lease including, without
limitation, the obligation to pay rent, are absolute and unconditional and shall
continue without any claim, defense, set-off, counterclaim, reduction or
abatement of any kind whatsoever and regardless of any disability of Lessee to
use the Equipment and Furniture or any part thereof because of any reason
whatsoever.

 

4. TERM AND RENT. The term of this Lease shall commence as of the date the Lease
is accepted by Lessor and shall continue for a period of five (5) years (the
“Initial Term”). At the end of the Initial Term, Lessee shall have the sole
option to extend the Lease for an additional two (2) years (the “Option Term”)
upon the conditions and terms stated herein by notifying Lessee of its intention
to do so in writing not less than ten (10) days prior to the expiration of the
Initial Term. For the avoidance of doubt, the Equipment and Furniture shall at
all times remain the property of Lessor and Lessee shall have no right or
property interest therein but only the right to use same under this Lease. The
rent payments shall commence on the date that Lessee unconditionally accepts the
Equipment and Furniture by signing the Delivery and Acceptance Receipt (the
“Rent Commencement Date”). Advance rentals shall not be refundable if the Rent
Commencement Date does not occur for any reason. Any security deposit shall
secure the obligations of Lessee hereunder, and, unless earlier applied, shall
be refunded to Lessee, without interest, at the satisfactory expiration of the
Lease. Installments of rent shall be payable monthly in advance as stated above,
the first such installment being due on the Rent Commencement Date, or such
later date as Lessor designates in writing, and subsequent payments shall be due
on the same day of each successive month until all rent and other obligations or
expenses chargeable to Lessee hereunder shall have been paid in full. All rent
shall be payable to Lessor at the address provided herein or such other address
as designated by Lessor in writing.

 

5. ASSIGNMENT BY LESSOR; WAIVER OF DEFENSES; NO ASSIGNMENT BY LESSEE. Lessor
may, without notice to or consent by Lessee, assign this Lease, any rentals, or
any other sums due or to become due hereunder, or transfer or grant a security
interest in any of the Equipment and Furniture, and in such event Lessor's
assignee or secured party shall have all of the rights, powers, privileges and
remedies of Lessor hereunder. No assignee shall be bound to perform any duty,
covenant, condition or warranty of Lessor. Lessee agrees not to raise any claim
or defense which Lessee may have against Lessor arising out of this Lease or
otherwise as a defense, counterclaim or offset to any action by assignee or
secured party hereunder. Lessee agrees that after receipt by Lessee of written
notice of an assignment from Lessor or from Lessor's assignee, all rent and
other amounts which are then and thereafter due under this Lease shall be paid
to such assignee at the place of payment designated in such notice. Lessee shall
not assign this Lease or any interest hereunder or in the Equipment and
Furniture nor enter into any sublease with respect to any of the Equipment and
Furniture without Lessor's prior written consent. Any purported assignment or
sublease by Lessee without the prior written consent of Lessor shall be void.

3

 

6. TITLE; QUIET ENJOYMENT. Title to the Equipment and Furniture shall at all
times be vested in Lessor. All documents of title and evidences of delivery
shall be delivered to Lessor. Lessee authorizes Lessor, at Lessee's expense, to
cause this Lease, or any statement or other instrument in respect of this Lease
showing the interest of Lessor in the Equipment and Furniture, including Uniform
Commercial Code financing statements, to be filed or recorded, and appoints
Lessor as Lessee's attorney-in-fact with the right and power to sign Lessee's
name thereto. Lessee agrees to execute or procure for Lessor such estoppel
certificates, landlord's or mortgagee's waivers or other documents as Lessor may
request to confirm or perfect Lessor's right in the Equipment and Furniture or
to otherwise effectuate the intents of this Lease. Lessee agrees to pay or
reimburse Lessor for any filing, recording or stamp fees or taxes arising from
the filing or recording of any such instrument or statement. Lessee shall, at
its expense, protect and defend Lessor's title against all persons claiming
against or through Lessee, keep the Equipment and Furniture free from legal
process or encumbrance, give Lessor immediate notice thereof and shall indemnify
Lessor from any loss caused thereby. So long as Lessee is not in default
hereunder, Lessee shall quietly use and enjoy the Equipment and Furniture,
subject to the terms hereof. Lessee agrees to pay Lessor a fee for lease
documentation and processing and for any governmental filings.

 

7. CARE, USE AND LOCATION. Lessee shall maintain the Equipment and Furniture in
good operating condition, repair and appearance, and protect it from
deterioration other than normal wear and tear; use the Equipment and Furniture
in the regular course of its business, within its normal operating capacity,
without abuse; comply with all laws, ordinances, regulations, requirements and
rules with respect to the use, maintenance and operation of the Equipment and
Furniture; use the Equipment and Furniture solely for business purposes; not
make any modification, alteration or addition to the Equipment and Furniture
without the written consent of Lessor, which shall not be unreasonably withheld;
not affix the Equipment and Furniture (which shall remain personal property at
all times regardless of how attached or installed) to realty so as to change its
nature to real property or a fixture; and keep the Equipment and Furniture at
the location shown herein, and not remove the Equipment and Furniture without
the written consent of Lessor, which shall not be unreasonably withheld. Lessee,
at its sole expense, shall enter into and maintain in force, for the term of
this Lease and any schedule thereto, any maintenance contracts required by the
manufacturer of the Equipment and Furniture, and shall provide to Lessor a copy
of such contract and all supplements thereto. If Lessee enters into such
maintenance contract with a party other than the manufacturer of the Equipment
and Furniture, Lessee shall, at its sole expense, and no later than thirty (30)
days prior to returning the Equipment and Furniture to Lessor, have the
manufacturer recertify the Equipment and Furniture, as applicable, at the
expiration of this Lease or any renewals or extensions thereof. The term of this
Lease shall continue upon the same terms and conditions until such
recertification has been obtained.

 

8. TAXES. Lessee intends the rent payments hereunder to be net to Lessor, and
Lessee agrees to pay all sales, use, excise, personal property, stamp,
documentary and ad valorem taxes, license and registration fees, assessments,
fines, penalties, property tax processing fees, and similar charges imposed on
the ownership, possession or use of the Equipment and Furniture during the term
of this Lease, and all taxes imposed on Lessor or Lessee (except Lessor's
federal or state net income taxes) with respect to the rent payments hereunder
or the Equipment and Furniture, and shall reimburse Lessor upon demand for any
such amounts paid or advanced by Lessor. Unless otherwise directed, in writing,
by Lessee, Lessor shall file all personal property tax returns with respect to
the Equipment and Furniture, and pay all taxes due thereon.

4

 

9. INDEMNITY. Lessee shall indemnify and hold Lessor harmless from and against
all claims, losses, liabilities (including negligence, tort and strict
liability), damages, judgments, suits, and all legal proceedings, and any and
all costs and expenses in connection therewith (including attorneys' fees)
arising out of or in any manner connected with the manufacture, purchase,
financing, ownership, delivery, rejection, non-delivery, possession, use,
transportation, storage, operation, maintenance, repair, return or other
disposition of the Equipment and Furniture or with this Lease, including,
without limitation, (a) claims for injury to or death of persons and for damage
to property, (b) claims relating to patent, copyright, or trademark
infringement, and (c) claims relating to latent or other defects in the
Equipment and Furniture whether or not discoverable by Lessor. Lessee agrees to
give Lessor prompt notice of any such claim or liability.

 

10. RISK OF LOSS. Lessee shall bear all risks of loss of and damage to the
Equipment and Furniture from any cause. The occurrence of such loss or damage
shall not relieve Lessee of any obligation hereunder. In the event of loss or
damage, Lessee, at Lessor's option, shall: (a) place the damaged Equipment and
Furniture in good repair, condition and working order, or (b) replace lost or
damaged Equipment and Furniture with new equipment and furniture of the same
type and model and deliver to Lessor documentation vesting clear title thereto
in Lessor.

 

11. INSURANCE. Lessee shall, at Lessee's sole cost and expense, keep the
Equipment and Furniture insured against all risks of loss or damage from every
cause whatsoever for not less than the full replacement cost thereof. Lessee
shall also obtain and maintain in effect throughout the term, public liability
insurance, covering both personal injury and property damage arising out of or
in connection with the use or operation of the Equipment and Furniture. All
insurance shall be in such form and for such amounts, and issued by such
companies, as shall be acceptable to Lessor and shall name Lessor and Lessor's
assignee or secured party as loss payees with respect to the casualty coverage
and as additional insured with respect to the public liability coverage and
shall provide that the insurance company will give Lessor and Lessor's assignee
at least thirty (30) days' prior written notice of the effective date of any
alteration or cancellation of such policy. Lessee shall, upon Lessor's request,
deliver to Lessor satisfactory evidence of the required insurance coverage.
Insurance proceeds as a result of loss or damage to any of the Equipment and
Furniture shall be applied to satisfy Lessee's obligation set forth in Section
10 hereof. Lessee irrevocably appoints Lessor as Lessee's attorney-in-fact to
make a claim for, receive payment of and execute and endorse all documents,
checks or drafts received in payment for loss or damage under any such insurance
policy.

 

12. FINANCIAL STATEMENTS. If requested by Lessor, Lessee agrees to deliver to
Lessor annual and interim financial statements.

 

13. DEFAULT. Each of the following events is an “Event of Default”: (a) Lessee's
failure to pay, when due, any rent or any other payment hereunder; or (b)
Lessee's failure to perform any of the other terms, covenants or conditions of
this Lease and such failure shall continue for thirty (30) days after written
notice; or (c) without Lessor's consent, Lessee attempts to remove, sell,
transfer, encumber, part with possession, or sublet any item of Equipment and
Furniture; or (d) any representation, whether contained herein or in any
guaranty, application, financial statement or other document delivered to Lessee
in connection with this Lease, shall be untrue in any material respect; or (e)
Lessee becomes insolvent, makes a general assignment for the benefit of
creditors or enters into a composition agreement with its creditors; or (f) a
receiver, trustee, conservator or liquidator of all or a substantial part of
Lessee's assets is appointed with or without the application or consent of
Lessee; or (g) a petition is filed by or against Lessee under the Bankruptcy
Code or under any other insolvency law or laws providing for the relief of
debtors.

5

 

14. REMEDIES.

 

14.1 If an Event of Default occurs, Lessor may, with or without cancelling this
Lease, exercise all remedies available to Lessor under applicable law and
without limiting the foregoing, (a) recover from Lessee all rent and other
payments which are due and unpaid; (b) at any time, declare immediately due and
payable the aggregate of all rent and other payments which are payable under the
Lease; and (c) require Lessee to assemble the Equipment and Furniture at the
expiration of the term of this Lease; and (d) require Lessee to assemble the
Equipment and Furniture and make it available to Lessor at a place to be
designated by Lessor or without notice of any kind to Lessee, and to the fullest
extent permitted by law, enter into the premises where the Equipment and
Furniture is located and take possession of, and remove, the Equipment and
Furniture, without liability to Lessee arising out of such entry, taking
possession or removal. Lessor may, at its option, store, use, lease, sell or
otherwise dispose of the removed Equipment and Furniture but is not required to
dispose of the Equipment and Furniture.

 

14.2 If Lessee fails to comply with any provision of this Lease, Lessor shall
have the right, but not the obligation, to effect compliance on behalf of Lessee
upon thirty (30) days prior written notice to Lessee. In such event all monies
expended by Lessor, and all expenses of Lessor in effecting such compliance,
shall be deemed to be additional rent, and shall be paid by Lessee to Lessor at
the time of the next monthly payment.

 

14.3 Lessee shall also be liable for and shall pay to Lessor (a) all expenses
incurred by Lessor in connection with the enforcement of any Lessor's remedies,
(b) Lessor's reasonable attorney's fees and expenses, and (c) interest on all
sums due Lessor from the date when the sums become due until paid, at the rate
of one percent (1.0%) per month but only to the extent permitted by law.

 

14.4 When any payment is not made by Lessee when due, Lessee agrees to pay to
Lessor, not later than one month thereafter, in addition to all amounts payable
by Lessee as a result of the exercise of any of the remedies herein provided, an
amount calculated at the rate of five cents ($0.05) per one dollar ($1.00) of
each such delayed payment, as an administrative fee to offset Lessor's
collection costs, or the maximum rate permitted by law, whichever is less.

 

14.5 All remedies of Lessor are cumulative, are in addition to any other
remedies provided for by law, and may, to the extent permitted by law, be
exercised concurrently. The exercise of any one remedy shall not be deemed an
election of such remedy or preclude the exercise of any other remedy. No failure
on the part of Lessor to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof or modify the terms of this Lease. In
no event shall Lessor's recovery exceed the maximum recovery permitted by law.

 

14.6 If this Lease is deemed at any time to be one intended as security, Lessee
hereby grants Lessor a security interest in the Equipment and Furniture and
agrees that the Equipment and Furniture shall secure, in addition to the
indebtedness set forth herein, indebtedness at any time owing by Lessee to
Lessor.

 

15. FURTHER ASSURANCES. Lessee will cooperate with Lessor for the purpose of
protecting the interest of Lessor in the Equipment and Furniture, this Lease and
the sums due under this Lease, including, without limitation, the execution of
all Uniform Commercial Code financing statements requested by Lessor. Lessee
hereby appoints Lessor and/or its assignee and any officers, employees, or
agents designated by Lessor or its assignee as Lessee's attorney, coupled with
an interest, to sign and file, on behalf of Lessee (without the signature of
Lessee), one or more Uniform Commercial Code financing statements, precautionary
or otherwise, as appropriate, disclosing Lessor's or its assignee's interest in
the Equipment and Furniture, this Lease and the sums due under this Lease.

6

 

16. REDELIVERY OF EQUIPMENT AND FURNITURE. Upon the expiration or earlier
termination of this Lease, Lessee shall return the Equipment and Furniture,
freight prepaid, to Lessor in good repair, condition and working order, in a
manner and to a location designated by Lessor. If upon such expiration or
termination, Lessee does not immediately return the Equipment and Furniture to
Lessor, the Equipment and Furniture shall continue to be held and leased
hereunder, and this Lease shall thereupon be extended from month to month at the
same monthly rent, subject to the right of either Lessee or Lessor to terminate
the Lease upon thirty (30) days' written notice, whereupon Lessee shall
forthwith deliver the Equipment and Furniture to Lessor as provided in this
paragraph. This Lease shall remain effective on a month-to-month basis on the
same terms and conditions and the rent shall be due and payable until the
Equipment and Furniture is returned to Lessor.

 

17. ENTIRE AGREEMENT; CHANGES. This Lease and any schedules contain the entire
agreement between the parties and may not be altered, amended, modified,
terminated or otherwise changed except in a writing signed by Lessor and Lessee.

 

18. NOTICE. All notices under this Lease shall be sufficient if given personally
or mailed to the party intended at its respective address set forth herein, or
at such other address as said party may provide in writing from time to time.
Any such notice mailed to said address shall be effective when deposited in the
United States mail duly addressed, postage prepaid.

 

19. BINDING EFFECT. This Lease shall inure to the benefit of, and be binding
upon, the parties and their respective personal representatives, successors and
assigns. Lessor and Lessee intend this Lease to be a valid and subsisting legal
instrument, and agree that no provision of this Lease which may be deemed
unenforceable shall in any way invalidate any other provision or provisions of
this Lease, all of which shall remain in full force and effect.

 

20. GOVERNING LAW; JURISDICTION; VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. THIS LEASE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE. LESSEE AGREES TO SUBMIT TO THE
JURISDICTION OF THE STATE AND/OR FEDERAL COURTS IN THE STATE OF NEW JERSEY WITH
RESPECT TO ANY ACTION COMMENCED HEREUNDER. LESSEE AGREES THAT SERVICE OF PROCESS
IN ANY ACTION SHALL BE SUFFICIENT IF MADE BY FIRST-CLASS CERTIFIED MAIL,
RETURN-RECEIPT REQUESTED TO THE ADDRESS OF LESSEE SET FORTH IN THIS LEASE.
LESSEE HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF
THIS LEASE OR THE CONDUCT OF THE RELATIONSHIP BETWEEN LESSOR AND LESSEE.

7

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Agreement as of the
31st day of October, 2013.

 

 

LESSOR:

 

DAVID SHEERR

 

 

____________________________

 

 

 

LESSEE:

 

DATARAM CORPORATION

 

By: _________________________

Name: John H. Freeman

Title: President and Chief Executive Officer

 

 

 

 

 

 

[Signature page to Equipment and Furniture Lease Agreement]

 

 



8

